IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                           March 7, 2008

                                     No. 07-50998                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


BURNEY VON MINDEN; ERIC VON MINDEN

                                                  Plaintiffs-Appellants
v.

J.W. JANKOWSKI, Individually and in his Official Capacity as Sheriff of
Washington County

                                                  Defendant-Appellee



                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:06-CV-823


Before REAVLEY, SMITH, and BARKSDALE, Circuit Judges.
PER CURIAM:*
       Burney and Eric Von Minden contest the summary judgment awarded
Sheriff J.W. Jankowski of Washington County, Texas, against the Von Mindens’
claim regarding limitations imposed upon the visitation rights of inmates in the
county jail.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 07-50998

      Washington County, Texas, by and through its chief law enforcement
officer, Sheriff Jankowski, has a rule prohibiting visitation between a person
who has been incarcerated in the county jail within the previous six months and
a current inmate at the facility. On 27 February 2006, Burney Von Minden was
arrested for possession of marijuana and incarcerated as a pretrial detainee in
the county jail for one day. Two months after he was released, on 11 April 2006,
Burney Von Minden was denied permission to visit his son, Eric Von Minden,
who was incarcerated during the month of April as a pretrial detainee in the
county jail.
      The Von Mindens sought relief pursuant to 42 U.S.C. § 1983, claiming the
visitation policy violated due-process and equal-protection rights under the
Fourteenth Amendment and freedom-of-association rights under the First
Amendment of the United States Constitution. On 19 July 2007, summary
judgment was awarded Sheriff Jankowski. The district court held: the Von
Mindens’ claims constituted only a de minimis violation of their civil rights;
pretrial detainees have no First Amendment rights to visitation; and the jail’s
visitation policy is reasonably related to a legitimate penological interest.
      A summary judgment is reviewed de novo, applying the same standards
as the district court. E.g., Jones v. Robinson Prop. Group, L.P., 427 F.3d 987,
991-92 (5th Cir. 2005). Such judgment is proper if, viewing the evidence in the
light most favorable to the nonmovant, there is no genuine issue as to any
material fact and the movant is entitled to judgment as a matter of law. Id. at
992; FED. R. CIV. P. 56(c). In contesting the summary judgment, the Von
Mindens claim, inter alia: Sheriff Jankowski failed to show the visitation policy
is reasonably related to legitimate penological interests.
      To state a claim pursuant to § 1983, a plaintiff must: claim a violation of
a right secured by the Constitution or laws of the United States; and
demonstrate the alleged deprivation was committed by a person acting under

                                        2
                                  No. 07-50998

color of state law. Randolph v. Cervantes, 130 F.3d 727, 730 (5th Cir. 1997).
Assuming, arguendo, the visitation policy violates an inmate’s constitutional
rights, the policy “is valid if it is reasonably related to legitimate penological
interests”. Turner v. Safley, 482 U.S. 78, 89 (1987); Taib v. Gilley, 138 F.3d 211,
214 (5th Cir. 1998).
      The Supreme Court has explained the factors relevant in deciding whether
a prison regulation affecting a constitutional right withstands challenge: (1)
whether the regulation has a valid, rational connection to a legitimate
governmental interest; (2) whether alternative means are open to inmates to
exercise the asserted right; (3) what impact an accommodation of the right would
have on guards and inmates and prison resources; and (4) whether there are
ready alternatives to the regulation. Turner, 482 U.S. at 89-91.
      The district court correctly applied these factors, concluding, inter alia:
this six-month ban on visitation between current and former inmates is
reasonably related to the legitimate governmental objectives of public safety and
jail security. “[P]rohibiting visitation by former inmates bears a self-evident
connection to the State’s interest in maintaining prison security and preventing
future crimes.” Overton v. Bazzetta, 539 U.S. 126, 133 (2003). Essentially for the
reasons stated by the district court, including in the magistrate judge’s report
and recommendation, the summary judgment is proper.
      AFFIRMED.




                                        3